Citation Nr: 0835778	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  97-33 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for atherosclerotic heart 
disease (ASHD), status post myocardial infarctions, with 
hypertension, currently evaluated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1972 to October 
1974 and from November 1975 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2004, the Board remanded this issue to the 
RO for further evidentiary development.  In January 2006, the 
Board again remanded this issue, pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).  By September 2006 rating decision, 
the RO granted an increased, 60 percent rating for the 
service-connected atherosclerotic heart disease (ASHD), 
status post myocardial infarctions, with hypertension, 
effective from January 22, 1997.  The veteran has continued 
his appeal.  The Board notes that the veteran has been 
granted a total rating based on individual unemployability 
due to service-connected disability (TDIU rating), effective 
from 1995.


FINDINGS OF FACT

1.  With consideration of the doctrine of resolving 
reasonable doubt in favor of the veteran, the Board finds 
that, from the date of his claim for an increased rating on 
January 22, 1997, to the date of an outpatient treatment 
visit on July 30, 1999, his service-connected ASHD, status 
post myocardial infarctions, with hypertension, was, in part, 
found to be the cause of angina on exertion and the 
preclusion of more than sedentary employment.  

2.  Effective from July 30, 1999, the veteran's service-
connected ASHD, status post myocardial infarctions, with 
hypertension, has not been manifested by coronary occlusion; 
thrombosis; congestive heart failure; angina on moderate 
exertion; more than sedentary employment precluded; dyspnea, 
fatigue, angina, dizziness, or syncope upon a workload of 3 
METs or less; or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.

CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, and 
considering the old rating criteria, the record reflects that 
the criteria for a 100 rating for ASHD, status post 
myocardial infarctions, with hypertension, were met, 
effective from January 22, 1997, to July 30, 1999.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.104, 
Diagnostic Code 7005 (1997).

2.  Considering the old and new rating criteria, the record 
reflects that the criteria for a rating in excess of 60 
percent for ASHD, status post myocardial infarctions, with 
hypertension, have not been met, effective from July 30, 
1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997) and (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
five claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
items of evidence which are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown in this regard. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in February 2005 and January 
2006, which fully addressed the notice elements and were sent 
after the initial RO decision in this matter.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  Although no longer required, he was 
also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes that, in the 
September 2006 SSOC, the RO notified the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
his VA treatment records.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims files, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Applicable Laws and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must 
be viewed in relation to its history and there must be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the entire recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, the criteria for rating 
diseases of the cardiovascular system were amended effective 
January 12, 1998.  65 Fed. Reg. 207, 224 (Dec. 11, 1997).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The September 2005 
SSOC provided notice to the veteran of the revised rating 
criteria.

Under the criteria in effect prior to January 12, 1998, the 
veteran's ASHD with hypertension was evaluated under 
Diagnostic Code (DC) 7005, which provided for a 60 percent 
rating following typical history of acute coronary occlusion 
or thrombosis, or with history of substantiated repeated 
anginal attacks, more than light manual labor not feasible.  
A 100 percent evaluation was assigned during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.; or after 6 months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  38 C.F.R. § 4.104 DC 7005 (1997).

Under the revised rating criteria, Diagnostic Code 7005 
provides that a 60 percent rating is warranted for more than 
one episode of acute congestive heart failure in the past 
year, or workload of greater than 3 METs but not greater than 
5 METs which results in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent to 50 percent.  A 100 
percent rating contemplates documented coronary artery 
disease resulting in chronic congestive heart failure; or 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7005 (2008).

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

Under the DC 7101 criteria for hypertension in effect prior 
to January 12, 1998, a maximum 60 percent rating was 
warranted when diastolic pressure was predominantly 130 or 
more and there were severe symptoms.  

The revised DC 7101 rating criteria provide for a maximum 60 
percent rating when diastolic pressure is predominantly 130 
or more. 

Received from the veteran on January 22, 1997, was his claim 
for a rating in excess of 30 percent for ASHD, status post 
myocardial infarctions, with hypertension.  His 
atherosclerotic heart disease, status post myocardial 
infarctions, with hypertension, has been assigned a 60 
percent rating under DC 7005, effective January 22, 1997.  

III.  Factual Background and Analysis

On VA examination in December 1997, the veteran reported, 
over the last 5 to 6 months, having intermittent episodes of 
sharp pain located over the middle of the chest, radiating to 
the back, sometimes coming at night, and also with walking or 
on exertion, and relieved with nitroglycerin.  He claimed a 
doctor told him this was probably due to acid reflux, but the 
VA examiner indicated it could be due to coronary artery 
disease.  The veteran also had shortness of breath on 
exertion, such as walking a block or more, with relief from 
sitting.  The examiner noted that the veteran had dyspnea on 
exertion, that was present on a minimal level of activity, 
such as walking less than one block.  He had no palpitations, 
dizziness, or syncope.  There was no evidence f congestive 
heart failure noted and no edema or hypermegaly.  The 
impression was ischemic heart disease, status post MI x2; 
angina pectoris; hypertension; and hypercholesterolemia.  The 
examiner noted that the veteran had functional impairment due 
to shortness of breath, and that only sedentary employment 
was feasible because of his cardiac symptoms and his 
limitations with his knees and ankles.

A February 1998 VA echocardiogram showed an LVEF of 68 
percent.  

A VA treatment record dated July 30, 1999, shows that the 
veteran was seen for a cardiac rehabilitation evaluation, and 
reported he had no complaints of chest pain for over a year.  
He got short of breath if he climbed several flights of 
stairs, but otherwise denied shortness of breath.  He had 
been trying to work out at the gym.

On VA examination in February 2005, the veteran reported that 
overall he felt his angina was stable, but on occasion it 
caused him to have chest pain.  He had reduced physical 
activities because at a certain workload he experienced chest 
pain, shortness of breath, and lightheadedness.  On rare 
occasions he had chest pain associated with reduction in 
equilibrium.  He complained of chronic fatigue, which had 
reduced him to a sedentary lifestyle.  He reported no 
shortness of breath.  He reported recurring chest pain with 
heavy exertion, and that when he walked vigorously he became 
short of breath and had a sensation of lightheadedness, a 
reduction of equilibrium, and occasional chest pain.  His 
blood pressure readings were 135/70 and 142/73.  The 
impression was atherosclerotic heart disease, with two 
documented myocardial infarctions, and essential 
hypertension.  

A February 2005 ECG report showed an abnormal ECG (when 
compared with December 1997), and showed marked sinus 
bradycardia with premature supraventricular complexes.  A 
March 2005 echo showed an LVEF of 70 percent, and findings 
were consistent with hypertensive heart disease.  

In January 2006, the Board remanded this matter, pursuant to 
Stegall v. West, supra, noting that in the October 2004 Board 
remand the instructions had stated that studies should 
include a treadmill test to identify the level of physical 
activity, expressed in METs, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope.  Such test results did not 
appear as part of the February 2005 VA examination.  

A VA examination addendum in February 2006 shows that the 
veteran was unable to do ETT (exercise treadmill testing) due 
to physical reasons, explained as due to his lumbosacral disc 
disease and resultant pain.  His current symptoms were 
reported as dizziness and reduction of equilibrium on an 
intermittent basis.  A nuclear cardiology study could not be 
completed due to the veteran being claustrophobic in the 
imaging camera.  His estimated METS, based on his history and 
physical findings, was between 4 and 6.  The diagnoses 
included ischemic heart disease and essential hypertension, 
both which began while on active duty.

By September 2006 rating decision, the RO granted a 60 
percent rating for ASHD, status post myocardial infarctions, 
with hypertension, effective from January 22, 1997.

On VA examination in February 2007, it was noted that the 
past year's treatment records showed, and the veteran's 
current history confirmed, that he had not experienced 
symptoms of angina, dyspnea, orthopena, PND, dizziness, or 
syncope; had not required urgent health care related to his 
cardiovascular system; and had had no ischemic events, no 
hospitalizations, and no symptoms or signs of congestive 
heart failure.  He was able to exercise by walking 1/2 to 1 
mile per day, at a moderate pace, limited by his 
musculoskeletal conditions of lumbosacral strain and 
degenerative joint disease of the knees, rather than by chest 
pain, dyspnea, dizziness, or syncope.  He exercised daily, 
obtaining a METS of 7 on a regular basis without 
cardiovascular symptoms.  It was noted that exercise stress 
testing was medically impossible because of his 
musculoskeletal problems of the low back and knees, and that 
this had been attempted unsuccessfully in the past.  An 
echocardiogram confirmed normal ejection fraction of 70-75% 
with normal wall motion and normal valve function.  A prior 
echocardiogram demonstrated concentric left ventricular 
hypertrophy, which was consistent with hypertensive heart 
disease.  The examiner noted that the veteran's cardiac 
condition posed no inhibition to his usual daily activities 
of self care, driving, or usual routine.  The veteran was not 
employed, and had been disabled by his musculoskeletal 
problems for quite some tie.  The examiner noted that the 
veteran's heart condition did not affect his present 
employment status.  His blood pressure was 105/61.  The 
diagnosis was atherosclerotic hypertensive coronary heart 
disease, stable at this time, and on medical management with 
moderate exercise tolerance.  

VA treatment records throughout the claim and appeal period 
have shown periodic treatment related to the veteran's ASHD.  
He has complained periodically of chest pain, but has mostly 
denied dyspnea.  His ASHD has been described as stable, and 
his blood pressure has been controlled with medication.  

After reviewing the record on appeal, the Board concludes 
that the evidence is basically in equipoise as to whether a 
100 percent rating, from the date of the veteran's claim for 
an increased rating on January 22, 1997, to the date of his 
VA outpatient visit on July 30, 1999, is warranted, pursuant 
to the old criteria of Diagnostic Code 7005.  While there was 
no history of acute coronary occlusion, thrombosis, or 
congestive heart failure during the time period in question 
(essentially January 1996 through July 1999), the veteran 
reported on VA examination in 1997 that he had chest pain at 
night and with walking or exertion.  He claimed a doctor told 
him this was probably due to acid reflux, but the VA examiner 
indicated it could be due to coronary artery disease.  
Moreover, the VA examiner noted that only sedentary 
employment was feasible for the veteran because of his 
cardiac symptoms and his limitations with his knees and 
ankles.  Although his chest pain and employment limitations 
have been attributed to other causes, in addition to his 
service-connected ASHD with hypertension, the Board concludes 
that, viewing the evidence in the light most favorable to the 
veteran and giving him the benefit of the doubt, the criteria 
for a 100 percent rating have been met under the old version 
of DC 7005.  

A review of the rating period on and after July 30, 1999, 
however, shows that the veteran's ASHD with hypertension did 
not meet either the old or the revised criteria for rating in 
excess of 60 percent.  On a VA cardiac rehabilitation 
evaluation on July 30, 1999, the veteran denied having any 
chest pain for over a year.  Subsequent treatment records and 
VA examinations show that while the veteran had isolated 
complaints of chest pain, he primarily denied having chest 
pain, and was able to be more physically active with no 
related symptoms.  The Board further notes that a February 
1998 VA echocardiogram showed an LVEF of 68 percent, and a 
March 2005 echo showed a LVEF of 70 percent.  On VA 
examination in February 1006, the examiner estimated the 
veteran obtained a METS between 4 and 6.  On the most recent 
VA examination in 2007, the examiner estimated that with the 
veteran's daily exercise, he obtained a METS of 7 on a 
regular basis without cardiovascular symptoms.  The examiner 
noted that exercise stress testing was medically impossible 
because of his musculoskeletal problems of the low back and 
knees, and that this had been attempted unsuccessfully in the 
past.  There were no symptoms or signs of congestive heart 
failure.  An echocardiogram confirmed an LVEF of 70-75%.  
Thus, subsequent to July 30, 1999, the veteran's ASHD with 
hypertension did not approximate the criteria (either under 
the old or new criteria) required for the assignment of an 
increased, 100 percent rating, pursuant to DC 7005.  
38 C.F.R. § 4.7.

As to evaluating the veteran's heart disease under the 
disability rating criteria for hypertension, the Board notes 
that a maximum 60 percent rating is warranted under both the 
old and new criteria; thus such consideration would not 
provide the veteran with an increased rating.  

Puruant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case which would warrant referral for consideration of 
extraschedular evaluation.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether there is a preponderance of the evidence against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this case, as shown above, a 100 percent 
rating is warranted prior to July 30, 1999; however, the 
preponderance of the evidence is against a rating in excess 
of 60 percent, effective from July 30, 1999.  Gilbert, supra; 
Hart, supra.



ORDER

A 100 percent rating for ASHD, status post myocardial 
infarctions, with hypertension, is granted, effective from 
January 22, 1997, to January 12, 1998.

Effective from January 12, 1998, a rating in excess of 60 
percent for ASHD, status post myocardial infarctions, with 
hypertension, is denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


